JUSTICE CARTER, dissenting: I cannot agree with the majority’s ruling in the present case. If there is any term of art in the area of speedy trial, it is the term “by agreement.” When a date is set “by the agreement of the parties,” it tolls the speedy trial term. 725 ILCS 5/103 — 5(a), (b) (West 2004); People v. Woodrum, 223 Ill. 2d 286, 299, 860 N.E.2d 259, 269 (2006) (an agreed continuance generally constitutes an act of delay attributable to the defendant); People v. Cabrera, 188 Ill. App. 3d 369, 371-72, 544 N.E.2d 439, 440 (1989) (delay attributable to defendant where defendant agreed to setting the trial in the regular course of the court’s docket). It does not matter whether the date set is a status date or a trial date, or within or outside of the original speedy trial term. To rule otherwise would be to create a trap for the unwary judge and prosecutor who must now inquire further to determine if the “by agreement” language applies only to the date itself or also to the speedy trial term. The speedy trial statute is not intended to open a new procedural loophole. See People v. Gooden, 189 Ill. 2d 209, 221, 725 N.E.2d 1248, 1254 (2000). In support of its ruling in the present case, the majority relies on People v. Workman, 368 Ill. App. 3d 778, 858 N.E.2d 886 (2006). However, from the sparse facts set forth in Workman, it is difficult to determine if that case actually supports the majority’s position. See Workman, 368 Ill. App. 3d at 785, 858 N.E.2d at 892. Furthermore, the appellate court’s ruling in Workman seems to conflict with the subsequent opinion of our supreme court in People v. Cordell, 223 Ill. 2d 380, 391-92, 860 N.E.2d 323, 331 (2006). While I agree that the speedy trial period in the present case begins to run from the date that the demand is filed (not from the arraignment date as the State suggests), I do not agree that the period from November 17, 2004, to January 10, 2005, is attributable to the State. It appears from the facts that, on November 17, the parties agreed to set the trial for January 10. Even without the strong language of subsection (a) of the speedy trial statute, that agreed delay would be attributable to defendant. See Woodrum, 223 Ill. 2d at 299, 860 N.E.2d at 269; Cabrera, 188 Ill. App. 3d at 371-72, 544 N.E.2d at 440. Furthermore, I would find that the State’s continuance runs from January 11, 2005, to April 11, 2005. To suggest otherwise, would be to punish the State for coming into court early and seeking a continuance. See People v. Lendabarker, 215 Ill. App. 3d 540, 554, 575 N.E.2d 568, 577 (1991). Thus, I would conclude that the trial court committed an abuse of discretion when it granted defendant’s motion to dismiss the charges. Since the record is clear that defendant agreed to the trial date, I would not address whether the strong language of subsection (a) applies to a demand made under subsection (b). That language only becomes important when it is not clear from the record that defendant agreed to the delay. Although I think it is a very interesting issue, I do not think that we need to reach it in the present case to resolve the issue before this court. Nor do I think that it can be resolved without a very detailed statutory analysis. For the reasons stated, I respectfully dissent.